department of the treasury internal_revenue_service washington d c may number info release date uil ------------------------------------------------------------------------------------------------------------ -------------------------------------------------------- ------------------------------------------------------------------------------------------------ ------------------------- cc ita br05 genin-116310-09 dear ------------- this is in response to your letter of date in which you inquired about one of the terms and conditions of change_of revproc_2006_45 2006_45_irb_851 relating to procedures for obtaining automatic approval of changes in annual accounting periods taxable years for certain corporations your inquiry concerns the situation in which a corporation desiring to change its taxable_year owns a majority interest in a foreign_partnership a term and condition of such a corporation's change in taxable_year under revproc_2006_45 is that the foreign_partnership concurrently change its taxable_year to conform to the taxable_year of its majority interest corporate_partner specifically you asked whether such a foreign_partnership is within the scope of rev_proc 2006-46's automatic consent procedure if the foreign_partnership satisfies all of the terms and conditions required in that revenue_procedure but fails to satisfy some of those terms and conditions on a timely basis we are pleased to address your concerns as you are aware the internal_revenue_service issues both general information letters as well as private letter rulings to assist taxpayers in the preparation of their returns the procedures for requesting letter rulings are set forth in revproc_2009_1 2009_1_irb_1 this is a general information_letter as you requested sec_442 of the internal_revenue_code provides that if a taxpayer changes its annual_accounting_period the new accounting_period will become the taxpayer’s taxable_year only if the change is approved by the secretary genin-116310-09 revproc_2006_45 i r b as modified by revproc_2007_64 2007_42_irb_818 provides the exclusive procedures under which corporations within its scope may obtain automatic consent of the commissioner to change their taxable_year under sec_442 generally corporations that hold partnership interests are outside the scope of revproc_2006_45 but a corporation that owns a majority interest in a partnership is within the scope of revproc_2006_45 if the partnership concurrently changes its tax_year under revproc_2006_46 2006_45_irb_859 to the corporate majority partner's new tax_year see sec_4 and dollar_figure of revproc_2006_45 revproc_2006_46 provides the exclusive procedures under which partnerships within its scope may obtain automatic consent to change their taxable years section of revproc_2006_45 imposes certain terms and conditions of change in connection with a corporation’s taxable_year change among those terms and conditions section dollar_figure provides that if a corporation’s majority interest in a partnership is disregarded under sec_4 because the partnership is changing its taxable_year to conform to the corporation’s new taxable_year the partnership must change its taxable_year concurrently with the corporation’s taxable_year change in that event section dollar_figure provides that the partnership is deemed to be within the scope of revproc_2006_46 specifically section dollar_figure provides that if the related_entity that is required to change is a pass-through entity such as a partnership it is deemed to be within sec_4 of revproc_2002_46 notwithstanding any other limitation under sections dollar_figure and of that revenue_procedure under sec_4 of revproc_2006_46 a partnership that is changing to its required_taxable_year that is the taxable_year required under sec_706 generally is within the scope of that revenue_procedure further sec_4 of revproc_2006_46 provides that notwithstanding any limitation in this revenue_procedure to the contrary this revenue_procedure applies to a taxpayer that is required to concurrently change its annual_accounting_period as a term and condition for the approval of a related taxpayer’s change_of annual_accounting_period section dollar_figure of revproc_2006_46 explains that sec_4 clarifies that a taxpayer that is required to make a concurrent change as a term and condition of the approval of a related party’s change_of accounting_period is included in the scope notwithstanding any limitation in this revenue_procedure to the contrary you asked whether a foreign_partnership seeking to change its taxable_year under revproc_2006_46 to conform to the new taxable_year of its majority interest corporate_partner as a term and condition of the corporate partner’s change under revproc_2006_45 must do so in a timely manner the answer is no the requirement is that the change be made concurrently with the corporate partner’s change in tax_year ie for the same first effective year not that the change be made timely in fact there is no timely filing due_date for such a required concurrent change as section dollar_figure specifically provides that the change be made notwithstanding the due_date otherwise applicable in section of revproc_2006_46 genin-116310-09 section dollar_figure of revproc_2006_45 which describes the first effective year states that that year is also the first tax_year for complying with all of the terms and conditions of revproc_2006_45 thus for the corporation to satisfy these requirements the partnership is required to make its tax_year change effective for such same first effective year ie concurrently an otherwise untimely but concurrent change in taxable_year by the foreign_partnership will satisfy the majority interest corporation's concurrent change term and condition of revproc_2006_45 we thank you for your attention in this matter and hope that the general information provided is helpful if there are additional questions or if we may be of further assistance please contact ---------------------of this office at ---------------------- not a toll-free call sincerely yours s william a jackson chief branch associate chief_counsel income_tax and accounting william a jackson enclosure copy of this letter
